Case 1:19-cv-01770-DDD-KMT Document 10 Filed 07/11/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Daniel D. Domenico

  Civil Action No. 1:19-cv-01770-DDD-KMT

  VICTORIA WATERS,

        Plaintiff,

  v.

  ILEAN RIDE COMPANY, LLC,

        Defendants.


                 ORDER OF DISMISSAL WITHOUT PREJUDICE


        This matter is before the Court upon review of the docket and Plaintiff’s

  response to Magistrate Judge Kathleen M. Tafoya’s order to show cause. (Docs. 6,

  7.) On June 19, 2019, Plaintiff filed this case invoking the Court’s diversity

  jurisdiction under 28 U.S.C. § 1332. The Court has a duty to consider its subject

  matter jurisdiction sua sponte, Fed. R. Civ. P. 12(h)(3), and to “rigorously enforce

  Congress’ intent to restrict federal jurisdiction in controversies between citizens of

  different states.” Martin v. Franklin Capital Corp., 251 F.3d 1284, 1289 (10th Cir.

  2001), abrogated on other grounds by Dart Cherokee Basin Operating Co., LLC v.

  Owens, 574 U.S. 81 (2014).

        In the Complaint, Plaintiff’s jurisdictional allegations were severely limited:

               Upon information and belief, the Defendant, iLean Ride
               Company, LLC, is a travel and tourism company whose
               citizenship resides in the State of Colorado. Defendant is


                                             1
Case 1:19-cv-01770-DDD-KMT Document 10 Filed 07/11/19 USDC Colorado Page 2 of 3




               incorporated under the laws in the State of Colorado and
               maintains its principal place of business in Colorado.

  (Compl., Doc. 1.) Problematically, the law is clear in every federal circuit that “[i]n

  determining the citizenship of an unincorporated association for purposes of

  diversity, federal courts must include all the entities’ members.” Siloam Springs

  Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233 (10th Cir. 2015). To discern the

  citizenship of a limited liability company like Defendant here, the locations of its

  incorporation and principle place of business are immaterial. Plaintiff’s allegations

  were plainly insufficient to invoke the Court’s subject-matter jurisdiction.

  Recognizing this, Magistrate Judge Tafoya asked Plaintiff to remedy this critical

  deficiency by showing that jurisdiction exists.

        Plaintiff’s response, however, did not supply the requested information.

  Instead, she offered Defendant’s office address, registered agent address, and two

  locations of operation—none of which inform the relevant inquiry. Rather than

  identify Defendant’s members or their citizenship in compliance with the Court’s

  order, Plaintiff urged that the Court acquiesce to her “good faith belief that no

  members of the LLC reside in” the same state she does. She would further have the

  Court import inapplicable venue standards under 28 U.S.C. § 1391: “At this point,

  the Plaintiff would ask the Court to use this [venue] definition to establish

  jurisdiction until Defendant has time to reply.”

        The Court cannot abandon its duty to ensure jurisdiction at every stage of the

  proceedings by applying inapplicable statutes in the hopes that Plaintiff may one

  day be able to meet her burden. “[T]he relevant time period for determining the


                                              2
Case 1:19-cv-01770-DDD-KMT Document 10 Filed 07/11/19 USDC Colorado Page 3 of 3




  existence of complete diversity is the time of the filing of the complaint.” Siloam

  Springs Hotel, 781 F.3d at 1239. And while pleading diversity may be a challenge

  when the other party is an unincorporated entity, that does not alleviate the burden

  of proof that one seeking federal jurisdiction takes on. Full Life Hospice, LLC v.

  Sebelius, 709 F.3d 1012, 1016 (10th Cir. 2013). Here, neither the Complaint nor

  response to the Court’s order to show cause support diversity jurisdiction, and the

  Court cannot proceed further.

        It is therefore ORDERED that this case is DISMISSED WITHOUT

  PREJUDICE. Should Plaintiff re-initiate this action, she shall properly allege

  diversity of citizenship, if such allegations can be made in compliance with the

  dictates of Rule 11 of the Federal Rules of Civil Procedure.



        Dated: July 11, 2019.


                                                 BY THE COURT:


                                                 /s/Daniel D. Domenico
                                                 Hon. Daniel D. Domenico
                                                 United States District Judge




                                             3
